Carlisle, J.
1. Where, upon the trial of one charged with operating a motor vehicle on a public highway of this State while under the influence of intoxicating liquors, it appears from the evidence that the arresting officer saw the defendant drive his motor vehicle away from a “beer joint” and onto a public highway and drive at a rapid speed to a nearby town, a distance of a quarter of a mile, where he made a “U” turn and drove back to the beer joint whence he had come at a rapid rate of speed, having kept his vehicle in second-gear for the entire distance in both directions; that the officer saw the defendant place a can of beer to his mouth as though drinking therefrom just as he was making his “U” turn; that the officer pursued the defendant in his automobile from the point where he made the turn and started back to the beer joint; that the officer pulled his automobile up beside the defendant’s automobile when he stopped at the beer joint; that at that time the defendant had a part of a can of beer in his hand, talked “thickly tongued,” had the odor of alcohol on him, and walked from his automobile to the arresting officer’s automobile “like a man under the influence” of intoxicating liquors—the evidence that the defendant drove his automobile on a public highway while under the influence of intoxicating liquors is not entirely circumstantial, so as to require a charge on the sufficiency of circumstantial evidence to authorize the do*26fendant’s conviction, in the absence of a timely written request. King v. State, 86 Ga. App. 786 (72 S. E. 2d 502).
Decided April 12, 1954.
Irwin R. Kimzey, for plaintiff in error.
Jeff C. Wayne, Solicitor-General, contra.
2. From the evidence set forth in the foregoing division, it is apparent that the verdict was authorized. Austin v. State, 47 Ga. App. 191 (170 S. E. 86), and citations.
From what has been held in the foregoing divisions, it follows that the trial court did not err in denying the motion for new trial for any reason assigned.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.